OFFICE   OF   THE   AlTORNEY     GENERAL    OF TEXAS
                                       AUSTIN



Qua-o.-
--




          Hon. Jerry Sadler, Kexbar
          Ratlrond Comnissioa of Texas
          Auatln, Texae


                                   cpicioa x0. o-19
                                   Re:   Porel! OS Fla
                                         rescind,  UJS
                                         ration ords


                                                           1940, you 8et out
                                                           allroud 0ommlaaion
                                                           39, dnd the pro-
                                                            ca~lusIoil  of Texas
                                                             the opinfbn of
          thfs department    up

                                                          lindicge   ma&   by


                                                  te or mxas,      u wm3.m
                                                  na the Order of January
                                                  le produotlon     of oil
                                                !iMca8., and edopt a new
                                                 pPoduotlon     ot elk In
                                                B 03  the b&3ila   Of t&6
                                                  tithout atiling a Imar-



                                   Again, aan the Pel,&mad Corsrlltaslon
                                View at the provlelons ot the Ozdaf*
               hexeimibovs     refermU     to, actlry within the Sate
               of Texas, a QuQrtm thehoi         being’   went,   enter a
               vtiid promtion       order eubrrtantialT my Q$.CCeredt to
               its Order of Januarp 84, 194,C, tieeinabovq         r&f errsld
               to, fixing the Ltwunt of 09.1 that imy &6 produced
               fmn   the tarbus      f$e,lds in TBxas 1”~ thy abseaoe 02
               a i3eetlng ou3&4      bp the RaiUoa4     Oomi~sion   for
               euab, purpoas ana t%m irsuunee ot notice tbtwmf
               to aZ1 interertcrd parties?
                                                                        ‘746

EOR.   Jerry   Sadler,   iLaCe 2




              Third:     Shoould tile Zailrocd Coxmlseion   of Texas
       by projjSTrder,       duly re5cizd its Order of Jauuary
       24 'S lW&,   fixl;ig t.he allowable   cil production   for
       the various ZleldJ in Term,         con It by 3rGer reiastate
       fts Order of 3ece:~fiber2?, 1P39, flxir:~ the amount
       Of Oil tktit CkiLljJ% FU3d;ICOd f;-072tk% VaviOU3 ii81ds
       within the State rf Texzs -xitho~t cni1i.q whearing
       for suck purpose aDd lame        a not&e   oi 3u.ch hearing
       to ~11 interested      parties'"

           The statute   relating to tha yromlCat3.05  cf rules,
r.e@ations    and orders by the Railroad Coxz~lssio~ with respect
to t:;e conservation   of oil and gas end the prevention  of waste
is Artlolo 6036e, Vernon's flevised Civil Statutes, which
reeds as follows:

             *No rule, regulation     or order shall be adopted
       by the Corszlssion    under the r;rovial.ims    of this   hat
       or of Title   102  Of the ReVi58d CiVil 3tatUtes OZ.
       Texas, 1925; as ammdad,       dealla~ with the oonssr-
       vation ci 011 aad~gas and the prevention          of the
       waste ~ther,eof, exoept aiter heari%         upon at leaet
       te: (10) day5 zotloe Civet in the manner ahd form
       &reaeribed   by the Cozdasicn;      Frov?bed tkat in case
       an quergency    is ioussl by the Com~issioc      t.o exiet
       which, in its .juQm%nt requires       th8~aetkicC of a
       rule, regulation     or order without notice and hen-
       ink;, snoh emirgeaay mile, regulation         or order crap
       be prosulgetcd    and &all    have the sezm validity
       as if a hear@      lath respect tr: the salne had bean
       !zeld efter due sbtlae.      The ener.p3ncy rule, rewla-
       tton or orGer authorized      herein shall rema$a la
       force no longer than firteen       (151 days fro15 its
       effective   date, and, In any event, it shall expire
       when the rule, regulation. or order sade after due
       notice and hearlzg with rsspeot        to the subjeot mcrtter
       of~suoh euergeuay     rule, regulation     or order be&xnes
       effeat~ve.

             lithe Cozrafseion may, without prior notfee, re-
       rake any ruls, regulation       or or0er Iprozul.gat&       bp
       it; arid it may, w/t&out prior notice, amend the
       same, provided the subjeot        raattsr   of the %aend?aeiit
       was ooonsldered at the hearia% xde            th,e basis $oz
       such rule, regulation     or order.        The renewal or
       extension    of szp rule,  regulation       or order shall
       be base6 upon e hwming       aftar     proper notlbe, eub-
       &at    to the provisions   of this Seotlon with refer-
       enae to energeisncy rules, regulationa          and ord%rsrw
            It ~311 be saen thrt. t?ia etstuta leys down thr
general mle    that no rule, re&:latlon   or ortier deellw with
conservetlon   of 011 or ras can be entered by the Railroad
~oml~~lon~ or remwed     or extended   by It, except otter hear-
ing upon tsn deys notlca    to InteresteC   parties.

            It will further be observed,   however, that tr?Ls
general   rule 1s subject to the following   etatutory excep-
t1ona:

      1.  The Co~mIesIon,   without notloe and hearing, may
revoke or resclnc? any rule, regulation   or order promulgated
by It. The revocation or resoleslon of such order would
leers no order, rule or regulation In effect with respeet
to the subject matter,

      2.    Tf the CarmIssIon  finds an emergenay      to exist re-
quiring it, it may enter en e,mrgenoy      rule, regulation    or or&
der without   a hearing;  but such emergency    order w&l1 ,be ef-
feetire for only 15 days and will IB any event beuoms Inef-
feotlre when a rule, regulation     or order   Is entered by the
Commission   with respect to the same subject      matter followlng
notlte and hearing.

      3.    An order previously   ente~red by the Commlesion  fol-
1owIbg notloe and heering may be ahanged or modified       by amend-
ment, If the subjeot    matter of the amend-eat waa aoneldered     at
the hearing which was the basis     for the orIgInal order promul-
geted by the Coztilasl~n, without e~dd1tIoae.l notice    end hearing
es e condition   precedent   to the right to make euoh amendment.

      '4.  The statutory eracaptions mentioned above nmaeure
and limit the rlgbt of the Co"3~isslon to revoke or resOiBd Its
order, promulgate  a new order, or amend lta existing order,
without notlce and heerlne;.

           1.f the order  to be entered In lieu   of the January Z4,
1940, order does not fall wlthln the eetegory      of an emergency
order, or If it la to be made as an a.mendsent of the January
24, 1940, order,   and the subject matter thereof was not eonsld-
ered at the heerlng which was the basis for tbe January 24, 1940,
order, suah order cannot be entered without notice and hearing.
Whether under the facts the propaatee order falle within either
of these  ciategorlee, so that It may be promulgated     with&t
notice and hearing,    le a naRtter whloh addreaaes Itself to
the consideration   of the CO~ISSIO~     as suoh, aad vthioh oan-
not be deteralned   by this department    upon the basid  of the
                                                                                      5’48

Hon.   Jerry   Aadler,    Page   4




iniormatlon     submlttod     in your    request.

             Xe trust     that the     forego&       aatlsraotorily         a?spers
your   Inquiry.

                                                  Yours      very   truly

                                            ATTORk?Ey C!:iB;llALOF TX:ZAJ


                                            By          ,&f?Lg?M
                                                             R. '8. ~alrohllb
                                                                    Assistant

Ri'lF:pbp



                         APPROVEDF-      10, 1940

                  5.ibu4u.A
                         ATTORNEY     GENERAL    03' TEXAS